Name: Commission Implementing Regulation (EU) 2019/585 of 11 April 2019 amending Regulation (EU) No 206/2010 as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the lists of third countries, territories or parts thereof authorised for the introduction into the Union of certain animals and fresh meat (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  health;  animal product;  trade;  agricultural policy;  European construction;  agricultural activity;  international trade;  tariff policy;  Europe
 Date Published: nan

 11.4.2019 EN Official Journal of the European Union LI 100/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/585 of 11 April 2019 amending Regulation (EU) No 206/2010 as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the lists of third countries, territories or parts thereof authorised for the introduction into the Union of certain animals and fresh meat (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (1), and in particular Article 17(2)(a) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular points (1) and (4) of Article 8 thereof, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (3), and in particular Article 3(1) thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). On 22 March 2019, the European Council adopted Decision (EU) 2019/476 (4) extending the period under Article 50(3) TEU in agreement with the United Kingdom. In accordance with that Decision, in the event that the Withdrawal Agreement is not approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 12 April 2019. As the Withdrawal Agreement has not been approved by 29 March 2019, Union law will cease to apply to and in the United Kingdom from 13 April 2019 (the withdrawal date). (2) Commission Regulation (EU) No 206/2010 (5) lays down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements. It provides that consignments of ungulates, and fresh meat of those animals intended for human consumption, are only to be introduced into the Union from third countries if they comply with the conditions laid down in that Regulation. (3) The United Kingdom of Great Britain and Northern Ireland has provided the necessary guarantees for that country and certain of its Crown Dependencies to comply with the conditions laid down in Regulation (EU) No 206/2010 for the introduction into the Union of consignments of ungulates, other than equidae, and fresh meat of ungulates including that of equidae, from the withdrawal date by continuing to comply with Union legislation for an initial period of at least nine months. (4) Therefore, taking into account these specific guarantees provided by the United Kingdom of Great Britain and Northern Ireland, and in order to avoid any unnecessary disruption to trade after the withdrawal date, the United Kingdom and certain of its Crown Dependencies, should be included in the lists of third countries, territories and parts thereof set out in Part 1 of Annex I and in Part 1 of Annex II to Regulation (EU) No 206/2010 authorised for the introduction into the Union of consignments of ungulates, other than equidae, and fresh meat of ungulates including that of equidae. (5) Annexes I and II to Regulation (EU) No 206/2010 should therefore be amended accordingly. (6) This Regulation should apply from 13 April 2019, unless Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EU) No 206/2010 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 13 April 2019. However, it shall not apply if Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 139, 30.4.2004, p. 321. (4) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3)TEU (OJ L 80 I, 22.3.2019, p. 1). (5) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). ANNEX Regulation (EU) No 206/2010 is amended as follows: (1) In Part 1 of Annex I to Regulation (EU) No 206/2010: (a) the following lines are inserted after the entry for Chile: GB-United Kingdom of Great Britain and Northern Ireland GB-0 Whole country GB-1 England, Wales and Northern Ireland BOV-X, BOV-Y, OVI-X, OVI-Y POR-X, POR-Y, RUM, SUI III, IVa, V, IX GB-2 Scotland BOV-X, BOV-Y, OVI-X, OVI-Y POR-X, POR-Y, RUM, SUI II, III, IVa, V, IX GG-Guernsey GG-0 Whole country BOV-X, BOV-Y, OVI-X, OVI-Y POR-X, POR-Y, RUM, SUI V, IX (b) the following line is inserted after the entry for Iceland: JE-Jersey JE-0 Whole country BOV-X, BOV-Y, OVI-X, OVI-Y POR-X, POR-Y, RUM, SUI IVa, V, IX (2) In Part 1 of Annex II to Regulation (EU) No 206/2010: (a) the following lines are inserted after the entry for Falkland Islands: GB- United Kingdom of Great Britain and Northern Ireland GB-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW GG-Guernsey GG-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW (b) the following line is inserted after the entry for Iceland: JE-Jersey JE-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW